Citation Nr: 1532862	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  12-21 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for heart disease.

3.  Entitlement to service connection for skin lesion.

 4. Entitlement to service connection for a bilateral knee condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran in this case served on active duty from November 1967 to November 1969.

These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2010 and November 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO), which denied the benefits sought on appeal.  

The Veteran presented testimony before the Board in August 2014.  The transcript of the hearing has been associated with the claims file.  At the hearing, the Veteran was granted a 60-day abeyance period for the submission of additional evidence to support his claim.  That period of time has lapsed, and no additional evidence has been received.  Hence, the claim will be considered on the basis of the current record. 


FINDINGS OF FACT

1.  The Veteran has a current hearing loss disability for VA purposes, but the evidence shows that it is unrelated to any aspect of his active military service, including any noise exposure incurred therein; bilateral hearing loss did not manifest to a compensable level within one year of his discharge from service.

2.  In May 2014, prior to the promulgation of a decision in the appeal, the North Little Rock RO received notification from the Veteran that a withdrawal of the claims of entitlement to service connection for heart disease, skin lesion, and a bilateral knee condition was requested; the Veteran reiterated his request for withdrawal at the August 2014 Board hearing.
CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2014).

2.  The criteria for withdrawal of the claims of entitlement to service connection for heart disease, skin lesion, and a bilateral knee condition by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The RO provided the Veteran pre-adjudication notice by letter dated in March 2010. 

VA has obtained service treatment and personnel records, assisted the Veteran in obtaining evidence, and provided the Veteran with an adequate VA examination.  

The Veteran also was provided an opportunity to set forth his contentions during the August 2014 hearing before the undersigned.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that the Board's Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the August 2014 hearing, the undersigned set forth the issue to be discussed, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) during the hearing, nor have they identified any prejudice in the conduct of the hearing.  Therefore, to any extent the undersigned did not comply with the duties under § 3.103(c)(2), the Board finds such error was harmless.

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

II. Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Bilateral Hearing Loss

The Veteran contends that he has hearing loss as a result of his active military service.  Specifically, he alleges that the claimed condition is the result of noise exposure while performing duties as an infantryman.  Notably, he asserts that such exposure came from helicopters, artillery, gunfire, and detonations while destroying munitions and bunkers.  

Service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For certain chronic diseases, such as sensorineural hearing loss (organic disease of the nervous system), service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If no presumptions apply to a claim, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and 
(3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) .

Impaired hearing will be considered a disability for VA purposes when the auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 40 decibels or more; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In this case, the Veteran underwent a VA audiological evaluation in May 2010, which showed that he had disabling hearing loss pursuant to 38 C.F.R. § 3.385 (defining a "hearing loss disability" for VA purposes).  As such, there is evidence of a current disability.

The requirement of an in-service disease or injury has also been met, as the Veteran has alleged noise exposure in service as an infantryman.  The Veteran's DD214 confirms he was a light infantryman and a recipient of the Combat Infantryman Badge.  Thus, the record reflects the Veteran engaged in combat with the enemy.  Since the Veteran's testimony regarding his in-service noise exposure is consistent with the "circumstances, conditions, or hardships" of such combat service, his testimony is sufficient proof of such noise exposure.  See 38 U.S.C.A. § 1154(b).  Accordingly, the Board finds that such acoustic trauma occurred during service.  As such, the Veteran's claim turns on whether his current bilateral hearing loss disability is etiologically related to the established in-service noise exposure.

The Board has carefully reviewed the evidence of record, including the Veteran's testimony, and finds that the preponderance of the evidence is against an award of service connection for bilateral hearing loss disability.  

The service treatment records contain an August 1967 audiogram taken prior to enlistment that is illegible; however, the Veteran was retested in November 1967 at the time of his enlistment.  The examination report reflects auditory thresholds as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
-5
0
-
10
LEFT
10
10
0
-
35

The September 1969 separation examination report contains auditory thresholds as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
-
5
LEFT
0
0
5
-
0

The Board notes that none of the hearing thresholds at entrance and separation meet the requirements to be considered a hearing loss disability for VA purposes.  
38 C.F.R. § 3.385.  The Board acknowledges that there was some degree of hearing loss at 4000 Hertz in the left ear at enlistment.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (noting that the thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss).  However, there was no clinical notation indicating these results demonstrated hearing loss disability.  In particular, the Veteran's hearing and ears profile was a 1, which indicates a high level of medical fitness for duty.  There is also no clear and unmistakable evidence that demonstrates that left ear hearing loss existed prior to service; hence, the presumption of soundness at entry attaches.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); VAOPGCPREC 3-2003; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

The Board also finds there was no evidence of hearing loss or a hearing loss disability during service or at separation.  The Veteran specifically denied any hearing loss in the Report of Medical History that he completed at service separation.  His ears were evaluated as normal on the corresponding physical examination and the audiogram delineated above showed improved hearing thresholds at separation, especially in the left ear at 4000 Hertz (from 35 decibels to 0 decibels).  

The question becomes whether a hearing loss disability had its direct onset during service.  On this question, the Board finds that although the Veteran had noise exposure during active duty service, the evidence shows that he did not experience symptoms of hearing loss during service.  

The Veteran has provided inconsistent statements regarding when his hearing loss started.  At the August 2014 hearing, he testified that he believed his hearing loss started five or six years after his service discharge, or in approximately 1974 or 1975.  Board Tr. at 6.  However, during September 2009 VA treatment, he reported noticing a decrease in his hearing in the left ear "for the last couple of years."  During a November 2009 VA audiology consult, he told the audiologist that he had noticed a gradual decrease in the hearing in his left ear for the past twenty to twenty-five years, or as early as 1984.  Notably, both of these VA treatment visits occurred prior to when the Veteran filed his claim seeking service connection for bilateral hearing loss.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (finding that a pecuniary interest may affect the credibility of a claimant's testimony).  Also, the record reflects that the Veteran did not seek treatment for hearing loss until September 2009.  Although a lack of contemporaneous medical evidence does not, in and of itself, render lay testimony incredible, the absence of such evidence may go to the credibility and weight of the Veteran's lay testimony.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board finds the Veteran's statements that his hearing loss began as early as five to six years after his service discharge are not credible.  Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995) (finding that credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).

Additionally, in a May 2010 audiological evaluation report, the examiner opined hearing loss was not caused by or a result of the Veteran's military service.  The examiner reasoned that the Veteran's hearing thresholds upon discharge from service were within normal limits for both ears.  The examiner also indicated there was no decrease in hearing from entry into service to exit from service.  Hearing for the left ear was found to actually be better at the time of discharge than it was upon entry to service when he had mild or moderate hearing loss at 4000 Hertz.  The examiner stated that the etiology of his hearing loss was unknown, but the configuration for the loss in the left ear was not the typical configuration for noise induced hearing loss.  Thus, the examiner concluded that hearing loss found on examination was not related to his military service.

The Board places great weight of probative value on the VA audiological evaluation report and finds that it is persuasive evidence that no direct nexus exists between the Veteran's current bilateral hearing loss and his in-service noise exposure.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (finding an examination report is adequate where it describes the disability in sufficient detail so the Board can make a fully informed decision).  Although the examiner indicated the etiology of the hearing loss was unknown, the examiner explained that the configuration for the loss in the left ear was not the typical configuration for noise induced hearing loss.  As such, the examiner explained the basis for the opinion.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Also, the audiologist has demonstrated knowledge of specialized medical principles in accordance with her status as an audiologist.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (noting that, when evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  This further adds weight to her probative medical opinion.  The audiologist had access to and indicated a review of the Veteran's entire claims file, which includes important documents such as the Veteran's entrance and separation examination reports and his DD Form 214 reflecting his military occupational specialty as a light infantryman.  As such, the Board is satisfied that the audiologist comprehensively accounted for the Veteran's lay assertions, as well as the other pertinent evidence of record.  Moreover, there is no other competent and credible evidence that connects the disability to any other aspect of the Veteran's service. 

The Board recognizes that the Veteran is of the opinion that such a nexus exists. However, while competent to provide opinions on matters within the realm of common medical knowledge, he has not demonstrated the requisite expertise to opine on the etiology of his bilateral hearing loss.  Indeed, this is a complex medical question regarding the cause of decreased auditory ability that requires specialized expertise to address. 

Accordingly, the Board finds that the Veteran's own unsubstantiated assertions of a positive nexus between his bilateral hearing loss and active service are outweighed by the VA examiner's negative nexus opinion.  Furthermore, the Board is without discretion to render its own etiological findings in the Veteran's favor when the competent medical evidence dictates otherwise.  See Chotta v. Peake, 22 Vet. App. 80, 86 (2008) (stating that the Board must rely on independent medical evidence, and not its own judgment, when the rating criteria involve a medical assessment).  It follows that the totality of the evidence does not show that the Veteran's bilateral hearing loss is causally related to his active service such that service connection may be established on direct basis.

The Veteran's claim also does not prevail under the presumptive provisions governing service connection for chronic diseases.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).  Service connection would only be warranted on a presumptive basis if the underlying disability manifested to a compensable degree within a year of the Veteran's release from active service.  On the contrary, the Veteran's service treatment records reveal that there was no significant shift in his hearing thresholds between his service entrance and separation.  In fact, in some auditory thresholds there was actual improvement.  The record also fails to show that the Veteran displayed compensable or, indeed, any significant hearing loss within his initial post-service year.  

There is also no competent or credible evidence that such a chronic disease has persisted on a continuous basis since he left active duty.  See 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  Indeed, the Veteran himself has not explicitly made that assertion.  Rather, the Veteran testified that his hearing loss was gradual since his separation from active service.  Board Tr. at 6.  He indicated that it did not happen all at once, but happened "over the years."  As explained above, the Board also finds his statements that his hearing loss began as early as five or six years after his separation from service not credible.

For the foregoing reasons, the Board finds the preponderance of the evidence is against the Veteran's claim for service connection for a bilateral hearing loss disability.  Thus, while mindful of the benefit-of-the-doubt doctrine, that rule is not for application and the benefits sought on appeal for bilateral hearing loss must be denied.  38 U.S.C.A. § 5107.


Heart Disease, Skin Lesion, Bilateral Knee Condition

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran's representative indicated in a written statement submitted in May 2014 and the Veteran testified at the August 2014 hearing that he wished to withdraw the claims of entitlement to service connection for heart disease, skin lesion, and a bilateral knee condition.

Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the claims and they are dismissed.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

The claims of entitlement to service connection for heart disease, skin lesion, and a bilateral knee condition are dismissed.



____________________________________________
M. Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


